 DAIRY EMPLOYEES' LOCAL 754483Dairy Employees'Union,Local 754, InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America and GlenoraFarmsDairy,Inc.Cases13-CC-786and13-CE-45May 2, 1974conduct violative of Section 8(bX4XiiXA)and (B)and 8(e)of the Act.All parties were afforded full opportunity to participatein the proceeding.Briefshavebeenfiled by all parties andhave been considered.Upon the entire record in the case and from myobservationof witnesses,Iherebymake the following:DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn December 10, 1973, Administrative Law JudgeJerry B. Stone issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief, the General Counselfiled exceptions, a supporting brief, and a briefanswering the Respondent's exceptions, and theCharging Party filed an answering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Dairy Employees'Union, Local 754, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpersof America, Chicago,Illinois, its officers, agents, andrepresentatives,shall take the action set forth in thesaidrecommended Order.DECISIONSTATEMENT OF THE CASEJERRY B.STONE,AdministrativeLaw Judge: Thisproceeding, under Section 10(b) of the National LaborRelationsAct, as amended, was tried pursuant to duenotice onSeptember 18 through 22, 1973, at Chicago,Illinois.The charge in Case 13-CC-786 was filed on May 16,1973. The charge in Case 13-CE-45 was filed on May 16,1973. The Order Consolidating Cases and the ConsolidatedComplaint in this matter were issued on August 6, 1973.The issues concern whether Respondenthas engaged inFINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERThe facts herein are based upon the pleadings andadmissions therein, and upon statements narrowing theissues atthe hearing.Glenora Farms Dairy, Inc., herein sometimes calledGlenora, is, and has been at all times material herein, acorporation duly organized under, and existing by virtueof, the laws of the State of Illinois.At all times material herein, Glenora has maintained itsoffice and place of business in Skokie,Illinois,where it isnow and has been at all times material herein engaged inthe wholesale and retail sale and distribution of milk andrelated products.During the course of the last fiscal or calendar year, arepresentative period, Glenora, in the course and conductof the business operations described above, had a grossvolume of businessin excessof $500,000 and purchasedand received orange juice valuedin excessof $50,000directly from enterprises locatedin Statesof the UnitedStates other than the State of Illinois.Ludwig Milk Company (hereinsometimescalled Lud-wig), is, and has been at all times material herein, acorporation duly organized under, and existing by virtue ofthe laws of the State of Illinois.At all times material herein, Ludwig has maintained itsoffice and place of business in Elgin, Illinois, where it isnow and has been at all times material herein engaged inthe processing and sale of milk and other dairy products.During the course of the last fiscal or calendar year, arepresentative period, Ludwig, in the course and conductof the business enterprise described above, had a grossvolume of business in excess of $500,000 and receivedgoods and products valued in excess of $50,000 directlyfrom enterprises located in States of the United Statesother than the State of Illinois.Glenora and Ludwig are and have been, at all timesmaterial herein, employers engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.As conceded by Respondent and based upon theforegoing, it is concluded and found that Glenora andLudwig are and have been, at all times material herein,employers engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act, that each meets theBoard's standards for the assertion of jurisdiction herein,and that in connection with the activities set forth insection III of this decision it will effectuate the policies ofthe Act to assert jurisdiction in this proceeding.210 NLRB No. 60 484DECISIONSOF NATIONALLABOR RELATIONS BOARDII.THE LABORORGANIZATION INVOLVED'collective-bargaining contract which GlenoraFarms Dair-y, Inc., had withRespondent .4In substance,DistributorsDairy Services,Inc.,pur-chased certainassets(excluding processing equipment), useof the name of Glenora Farms Dairy,Inc., and purchaseddistribution routes.What had beenknown as GlenoraFarms Dairy, Inc., changedits name and continued at thesame place to sell its otherassets and to liquidate.Distributors DairyServices,Inc., employed certain truck-drivers from old Glenora, did not employany processingemployees from old Glenora,ultimately employed oneclerical from old Glenora,and assimilated the distributionroutes into its enterprise.There is some contention that Glenora Farms Dairy,Inc., is a successor to old GlenoraFarmsDairy, Inc. Thesum of the facts as set forthreveals that Glenora FarmsDairy, Inc. (formerly DistributorsDairy Services,Inc.), isnot an alter ego of old Glenora Farms Dairy,Inc., did notassumecollective-bargaining contractsof old GlenoraFarms Dairy, Inc., and was not thesame employingenterprise as old GlenoraFarmsDairy,Inc. It is clear, andIconclude and find that GlenoraFarmsDairy, Inc.(formerly Distributors DairyServices,Inc.), does not havebargaining obligations withRespondent arising out of thefact that it purchasedcertain assets and name usage.5DistributorsDairy Service, Inc., had initiallyenteredinto a collective-bargaining agreementwith theRespon-dent in 1968. In 1969 and 1971, Distributors DairyServices,Inc., and Respondent had also entered into newcollective-bargainingagreements.Said 1971collective-bar-gaining agreement between Respondentand DistributorsDairy Services, Inc., is identical to or substantiallysimilarto a 1971 collective-bargaining agreement between theRespondent and (old) Glenora Farms Dairy,Inc.WhenDistributorsDairy Services,Inc., changed its name toGlenora Farms Dairy,Inc., the applicable collective-bargaining agreementcovering itsemployees and betweenitand Respondentwas the agreement entered into betweenDistributors DairyServices,Inc., andRespondent .6The new "Glenora Farms Dairy,Inc.," later similarlypurchasedname usage and certain assets from Creamcrest(in June 1972) and Bornhoff (in October 1972). The factsas to such purchasesand resultant acquisitionof distrib-ution routes, and assimilationof such routes into GlenoraFarms are similar to those withrespecttoDistributorsDairy Services,Inc. 'sacquisitionand assimilation of"Glenora Farms Dairy,Inc.'s"routes,excepting forassumptionof name usage.The new "Glenora FarmsDairy, Inc." did not becomea successorto collective-bargaining obligations of suchcompanies.As a result ofthe acquisition of suchassets and routes,Glenora Farmsto payaccrued vacation pay to routemen and other employees who becameits employees Read as a whole,the contract of sale and purchase does notreveal an intent for the purchaser to assume the obligation of the seller'scollective-bargaining agreement with Respondent.5 SeeWitham Buick,Inc.,139 NLRB 1209.Alabama PrecastProducts Co.,Inc.,163 NLRB 993.8Thecollective-bargaining agreements between Respondent and Glen-ora FarmsDairy,Inc.,DistributorsDairy Services,Inc., and many othercompanies referred to in the litigation of this case, except one, were virtuallyall identical or substantially similar and covered distribution and processingemployees.DairyEmployees'Union,Local 754,InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, the Respondent, is and has beenat all times material herein a labor organization within themeaning ofSection 2(5) of the Act.III.THEUNFAIR LABOR PRACTICESA.Preliminary IssuesAgency Status2At all times material herein, the following named personshave occupied the positions set opposite their respectivenames andhave acted on behalf of Respondent as itsagentswithin the meaning of Section 2(13), 8(b), and 8(e)of the Act: August Burnier-secretary-treasurer; MathiasP.Glaser-vice president; Edward T. Paulsen-president.B.GlenoraFarms Dairy, Ine.3The Collective-bargaining Agreement InvolvedIn 1973, Glenora Farms Dairy, Inc., was engaged in thepurchase, sale, and distribution of dairy products towholesale and retail customers in the Chicago, Illinois,area.At such time and prior thereto, when known asDistributorsDairy Services, Inc. (1968-September 1971),or as a proprietorship named "Dairy Services Distributors"(1967-1968), Glenora Farms Dairy, Inc., had not engagedin employing employees in processing work.During the time of existence of Glenora Farms Dairy,Inc., or itspredecessors, certain dairy distribution routeshad been purchased from other companies. Glenora FarmsDairy, Inc., never engaged in the processing of milk forsuch routes but either continued for a while purchasing themilk from the one who had previously processed such milkor commenced purchasing such processed milk fromSidneyWanzer & Sons, Inc., herein called Wanzer.Ultimately Glenora Farms Dairy, Inc., as of early 1973,purchased all such processed milk from Wanzer.As has been indicated, Glenora Farms Dairy, Inc., wasformerly known as Distributors Dairy Services, Inc. InSeptember 1971, Distributors Dairy Services, Inc. pur-chased certain assets from Glenora Farms Dairy, Inc.Distributors Dairy Services, Inc., also purchased the rightto use the name "Glenora Farms Dairy, Inc." DistributorsDairy Services, Inc. did not purchase the corporate entityof Glenora Farms Dairy, Inc., or its processing equipment.Nor did Distributors Dairy Services,Inc.,assume therThe factsare based upon the pleadings and admissions therein.2The facts are based upon the pleadings and admissions therein.3The basicfacts are notin disputeexcept as indicated later herein. Theessential disagreement goes to conclusions to be gathered from such factsThe facts are based upon a composite of the credited aspects of thetestimony of all witnesses,of stipulations,and of exhibits.4DistributorsDairyServices,Inc.,agreedto payunion pension andother union contributions for MargaretAdonolphi,Glenora's secretary,aftershe became anemployee of Distributors Dairy Services, Inc.Adonolphiwas tobe a consultant, and the termsfor such services were partof the"quid pro quo"forthe contractof sell andpurchase The agreementthereto was limited in nature.Distributors Dairy Services, Inc., also agreed DAIRY EMPLOYEES' LOCAL 754485Dairy, Inc., merely added to its distribution business, didnot engagein processing of milk, and did not employprocessing employees.C.The Collective-bargaining UnitAs the facts previously set forth reveal, DistributorsDairy Services, Inc. (now known as Glenora Farms Dairy,Inc.), entered into a collective-bargaining agreement withRespondent in 1968,and again executedcollective-bar-gaining agreementswith Respondent in 1969 and 1971. Asthe facts previously set forth, the above-referred to 1971collective-bargainingagreementbetweenDistributorsDairy Services, Inc., and Respondent (and not a 1971collective-bargaining agreement between "old" GlenoraDairy Farms, Inc., and Respondent) is the collective-bargaining agreement governing the relationship betweenGlenora Farms Dairy, Inc. (in 1973), and Respondent.Glenora Farms Dairy, Inc. (formerly Distributors DairyServices, Inc.), did not agree in 1968, 1969, in 1971, or atany later date to authorize any association or other persontobargain collectively on its behalf, nor did GlenoraFarms Dairy, Inc., agree with Respondent at any date thatitwould bebound bybargainingby any person other thanitself.The collective-bargaining agreements of 1968, 1969,and 1971 executed by Distributors Dairy Services, Inc.,and Respondent reveal on their face that the collective-bargainingunit involved is a unit of the Employer'semployees. The Employer in said agreements is shown tobe Distributor's Dairy Service, Inc. The facts reveal that asa result of name change such employer in 1973 wasGlenora Farms Dairy, Inc.7Even assuming that the Respondent could otherwiseestablish that it has collective-bargaining agreementsconcerning a multiemployer bargaining unit as to otheremployers,the facts would preponderate for a finding thatDistributorsDairyServices,Inc., in 1968, 1969, 1971, orlater did not agree tobecome a part of such multiemployerbargaining unit.Much testimony and many exhibits were presented intoevidence relatingto a contention that Respondent Unionrepresentsallemployees covered by contracts entitled"FluidMilk Contract" in one multiemployer employeebargaining unit.It suffices to say that such evidence as awhole does not reveal the establishment of a multiemployeremployee bargaining unit of employees.Multiemployerbargaining,multiemployer employeebargainingunits of employees, and essentially standardtype contract presentations often look alike and appearsimilar.Thus, employers may authorize multiemployerbargaining but for individual bargaining units of eachemployer. Employers may agree with each other and with aunion that their employees jointly constitute a multiem-ployer employee bargaining unit.And unions may developa standard type contract and be successful in having manyemployers to execute such contracts.There aremany distributors and processors of dairyproducts in the Chicago area. The Union has collective-bargaining agreements with many of such distributors andprocessors of dairy products.Whether the Union hascollective-bargaining agreements with all such distributorsand processors is not established.Whether other unionsrepresent some distributors and processors is not revealed.The facts in this case concerned those distributors andprocessors who had contracts with the Union. All of thecompanies except one which had collective-bargainingagreements with the Union in this case were signators tocontracts entitled "Fluid Milk Contract." The "Fluid MilkContracts"are essentially identical or substantially similar.Much testimony and many exhibits were introduced intothe record concerning "fluid milk" contracts and thebargaining thereto. The facts as a whole reveal that anassociation called The AssociatedMilkDealers, Inc.,represented prior to 1966, and between 1966 and 1971, itsemployer-members in negotiations with the Union. Thecredited testimony of Burnier for the Union and Hanleyfor said association was to the effect that the Union had tosecure the signatures of the individual employers tocontract. The facts reveal that prior to 1966, in 1966, and in1969, the Union and the AMD met and discussed terms ofa contract, agreed to such terms, and the individualmembers of the AMD executed individual but substantial-ly identical contractswith the Union. For contractnegotiations in 1971, the Union refused to meet with theAMD but selecteda certainmember of AMD,negotiated acontract with said member, permitting others to be present,and sent such contracts to AMD members for signaturesbut indicating a willingness to bargain if so desired. TheUnion had no problem in getting the AMD members toexecute in effect separate but identical contracts.In addition to the foregoing, the facts reveal a bulletindated January 23, 1970, from Hanley, attorney for AMD,to members of AMD indicating that a labor committee forAMD had made agreements concerning the 1969 contractrelative to employees' having their birthdays as a day offfrom work. Considering all of the foregoing, I concludeand find that the AMD was authorized by its members tonegotiate final and binding contract agreements up anduntil 1971.Prior to 1966, the AMD had permitted nonmembers ofAMD to sit in on its bargainingsessionswith the Union .8After reaching agreement with the AMD as to contractterms,securing individual AMD members'signatures toidenticalbut separate contracts, the Union submittedidentical but separate contracts to nonmembers and toldthem that here was the contract, sign it. The Union had nodifficulty in getting AMD and non-AMD members toexecute such contracts.In 1966, one of the members of AMD, Sidney Wanzer &Sons,9resigned. In 1966,the AMD refused to let Wanzerand other nonmembers participatein its bargainingsessionswith the Union.In 1966, the Union first negotiated a contract withWanzer. Later the Union met with the AMD andnegotiated a contract, identical to the Wanzer contract7The applicable collective-bargaining agreementfor the issuesherein isclassificationscovered under such contractwith the various Employers andthe one referredto as the 1971agreementand is in effect until 1974.discussed and agreedupon the Union's bargaining positions.Prior to the negotiationswith Employersconcerningthe "FluidMilk9Herein sometimes called Wanzer.Contract,"theUnion had a meeting for all employees working in 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDexcept for the addition of arbitration language.The Unionthen secured signatures to separate but identical contractsfrom the AMD employer members.The Union then sentseparate but identical contracts to all nonmembers of theAMD for signature.The Union apparently had nodifficulty in securing signatures to such contracts from anysuch employers.In 1967 the Union negotiated with the AMD andreached agreements on contract terms.Thereafter theUnion secured the signatures of employer-members of theAMD to separate but identical contracts.In 1967,certainnonmembers of the AMD had joined an organizationcalled the Chicago Area Dairymen'sAssociation.TheUnion refused to recognize this Association in bargaining.Instead,the Union,utilizing the basic contract negotiatedwith AMD,met with certain of the employers(with whomthere were specific problems)who were nonmembers ofAMD and negotiated contracts.The negotiated separatecontracts were substantially similar but contained differ-ences designed to solve the specific problems.As to otheremployers who were nonmembers of the AMD,the Unionsubmitted separate contracts identical in language to theAMD contracts.10In 1969,theUnion negotiated a "fluid milk"contractwith the AMD.As in the past it successfully securedsignatures from individual employers,members of AMD,to said contract.The Union submitted similar andidentical individual contracts to certain employers, whowere not members of AMD and with whom it anticipatedno problems,for signatures.The Union encountered nodifficulty in obtaining such signatures.As to certain otheremployers, who were not members of AMD and withwhom there existed problems,the Union met and negotiat-ed addendums to be attached to a contract identical to theAMD contract,and secured agreement from such employ-ers thereof.In 1971,the Union refused to negotiate with the AMD.Instead the Union selected one company(Dean FoodsCompany),a member of AMD, and negotiated and signeda contract.The Union permitted others to be present withthe officials of such company while negotiations weregoing on.Individual contracts identical to the Dean FoodsCompany contract were submitted to AMD members andnon-AMD members with whom there were no problems.Individual contracts were submitted to employers withwhom the Union had problems and addendums werenegotiated for attachment thereto.The Union had nodifficulty in obtaining signatures from Employers to suchcontracts.Burnier of the Union testified to the effect that theemployees of the one employer not signatory to the "FluidMilk" contract were not in the alleged "Fluid Milk" unitbecause the terms and conditions of the contract as signedwere different from those in the "Fluid Milk" contracts.The sum of the facts and the foregoing reveal in effectthat basically separate but identical contracts have been ineffect since before 1966 with employers who were membersof the AMD and with employers who were not members ofAMD. The original basic type contract has been changed10Thiscontract form was utilized with respect to approximately 95percent ofthe employers who were nonmembers of the AMD.from time to time but remains basically similar to what itwas. Each succeeding type contract has remained basicallysimilar, whether applicable to AMD members, non-AMDmembers, or individual employers. AMD was authorizedto represent its members in multiemployer bargaining frombefore 1966 to 1971. Since 1971, AMD has not beenrecognized as a multiemployer bargaining agent. As tosome of the employers who were nonmembers of theAMD, the facts are not sufficient to reveal whether theiractions constituted authorization or ratification of amultiemployer bargaining agent at such times. As to otheremployers, who were not members of AMD and did notattendbargaining sessions, the facts do not revealauthorization or ratification of such bargaining authori-ty. [ [The facts simply reveal that the Union decides upon itspositions, negotiates one contract, and uses this contract asitsbasic and firm proposal as a separate contract to allother employers.All of the separate contracts referred to above containlanguage to the effect that the collective-bargaining unitconsists of the employees of the signatory employer. Suchcontracts, including the 1971 contract between DistributorsDairy Services, Inc., and the Union provide also in effect,in connection with agreements made a part thereof, thatemployees of the employer have certain rights and benefitsconcerning unemployment. Such employees have the rightto apply seniority on an "industry" basis under certainconditions. In effect, an employee of one employer, undercertain conditions, can exercise seniority rights (as tobumping) over an employee of another employer who hassigned one of the "fluid milk" contracts.Despite the identical or substantial similarity betweenthe many "fluid milk" contracts executed during differentyears (1966-71) by various employers and the Union, thereisno evidence to reveal that at any time such employersagreedwith each other, with an association or otherperson, or with the Union that the employee bargainingunit was a multiemployer employee bargaining unit.Considering all of the foregoing, I find it clear andconclude and find that there is not a multiemployeremployee bargaining unit of employees consisting of all ofthe employees, specifically described in the individualcontracts,of employers signatory to the "fluid milk"contracts with the Union. The benefits and rights contrac-tually agreed to by the Employer and the Union which areaccorded on an industry basis, and which are broader thannormally accorded employees of an individual employer,constitute evidence of a broad community of interest. It isa factor for consideration as to whether a consensuallyagreed to multiemployer bargaining unit is appropriate. Inthe absence of the individual employer having agreed to amultiemployer employee bargaining unit, however, suchfactor is not sufficient to establish a multiemployeremployee bargaining unit.Accordingly, I conclude and find that the "collective-bargaining unit" of the individual employer, Glenora11Distnbutors Dairy Services, Inc., and Glenora Farms Dairy, Inc., didnot participatein such sessions. DAIRYEMPLOYEES'LOCAL 754FarmsDairy, Inc., is the collective-bargaimng unit forpurposes of Section 8(e) of the Act in this case.12D.The Ludwig Milk CompanyIn early 1973, Glenora engaged in negotiation withLudwig both as to contemplated purchase of processedmilk and as to complete purchase of Ludwig. Later, inApril 1973, Ness for Glenora was in communication withtheRespondent Union about such plans. The Union'sconduct, which occurred in April 1973 and thereafter asregards suchplans, the purchase of Ludwig by Glenora,the contemplated cessationof purchase of processed milkfromWanzer and purchase of processed milk fromLudwig,is inissue in this proceeding. The question ofwhether Ludwig is "a person," other than Glenora, for thepurpose of Sections 8(b)(4)(ii)(A) and (B) and 8(e) of theAct is related to such issues.Glenora purchased Ludwig on April 23, 1973. Because offear of strike action by the Union, Glenora did notcommencethe purchase of milk from Ludwig until August1973. At such time Ness had been advised by his attorneysthat he no longer needed to fear such strike action.13With respect to the issue of whether Ludwig is "aperson," other than Glenora, for the purpose of Sections8(bX4XiiXA) and (B) and 8(e) of the Act, the followingmay be summarized.Fred Ness and his wife, after April 23, 1973, owned 100percent of the shares of Glenora. Glenora, in turn, owned100 percent of the shares of Ludwig. Fred Ness, his wife,and his wife's mother were directors of Glenora. Fred Nessand his wife weredirectors of Ludwig. Certain officers andofficialsof Glenora were as follows: Fred Ness-president;his wife-secretary-treasurer; Bernard White, Robert Braun,and Frank Pollich-vice presidents; Robert Braun-generalmanager; andFrank Pollich-assistant generalmanager,and a supervisor named Heflin. Certain officers andofficialsof Ludwig were as follows: Fred Ness-president;Ernest Ludwig-general manager; Bernard White-assistantgeneral manager;and supervisors Larry Mann and RobertBroeker.14Glenora and Ludwig maintain separate bank accounts indifferent towns,separatepayroll records prepared by theirown respective employees, separate accounts receivableand payable kept at their own locations, have separateauditors, keep separate insurance, own separate property,have separate telephone listings, and intend to file separateincometax returns.The main offices and plants of Glenora and Ludwig areseparately located.Ludwig'smain office and plant islocated 30 miles away from Glenora's, and Ludwig'ssecond operation at "Polo" is located around 105 milesfromGlenora's.The facts reveal, however, that theoperations of Glenora and Ludwig meet at the point or12The Respondent contends in effect that for "work preservation"purposes under Section 8(e) of theAct therecan be a broader unit. I ampersuaded that Congressional intention and Boardand courtdecisional lawreveal that the purpose of Congress was to keep labor disputes narrow andthat the collective-bargammg unit for"work preservation"purposes is thecollective-bargaining unit of the employees of theEmployer.13 It is clear that such advice was based upon a consideration that487points where Glenora receives the "processed milk" fromLudwig.Glenora purchases 95 percent of the processed milk thatitdistributes from Ludwig.Ludwig sells 20 percent of itsproducts to Glenora.Checks are prepared by the employees of each companyfor their respective companies and are signed,personally orby machine,by Fred Ness.It is clear that when Nesssigned checks for Ludwig,he signed in a capacity aspresidentof Ludwig.It is also clear that when Ness signedchecks for Glenora,he signed as president of Glenora.Fred Ness and Ernest Ludwig credibly testified to theeffect that Glenora and Ludwig were separately operated;thatLudwig,former president of Ludwig,had a blankcheck for such operation;thatLudwig officials andsupervisorsand employees were not involved in theoperation of Glenora;thatLudwig's expenditures wereapproved by Ludwig;and that Ludwig controlled its ownday by dayoperation,hiring and firing,promotions,settingof work conditions,prices, labor negotiations,wages andworking conditions,and handling of grievances.Inmaking such credibility determinations, I haveconsidered the testimony concerning approval of expendi-tures,AssistantGeneralManagerWhite's status andmanner of pay, brief and sporadic work for Ludwigperformedby Pollich,Ness's presence at Ludwig's contrac-tual negotiations,the discharge of Ackerman by Ness, andthe question of integration of the two companies. On oneoccasionNess,president of Glenora and Ludwig, dis-charged an employee named Ackerman.General ManagerLudwig, of Ludwig, had alreadydecided to dischargeAckerman. Ness was present on the day that Ackermanwas to be discharged;and since Ludwig and White had toleave to go elsewhere and to minimize hard feelingsbetween Ludwig and Ackerman, Ness decided to be theone who would discharge Ackerman.SinceNess waspresidentofLudwig,sinceErnest Ludwig had decidedupon such discharge,Iam persuaded that Ness's actionswere as presidentof Ludwig,were ministerial in nature,and do not reveal the imposition of activecontrol byGlenora overLudwig.BernardWhite,a vice president of Glenora,was madeassistantgeneralmanager of Ludwig after Glenorapurchased Ludwig.In September of 1973,afterGlenorapurchased another company(ModernDairy),White wasmade general manager of Modern.While at Ludwig,White's salary andcertain payments to the Union werepaid by Glenora.The overall evidence reveals that Nesswas not experienced in the operation of a processingcompany,and that Ernest Ludwig was expected to stayonly several years.Ness testified in explanation ofGlenora's payment of White's salary that such was donefor tax purposes and to help White maintain certain unionbenefits.Considering the foregoing in context with theevidence that Glenora reposed authority in Ernest Ludwigcommunication between Glenora and the union attorneys had revealed thatstrike action would not be undertaken,at least, pending the outcome oflitigation14Although the record indicates that there were other officers andsupervisors of both Glenora and Ludwig,there is no contention ofoverlapping duties or responsibilities by such persons. 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDtomanageLudwig, no evidence that White exercisedcountermanding authority, I am persuaded that Ness'sexplanationis credible and so credit his testimony.Around the time that Glenora was ceasing to purchaseprocessedmilk (in glass bottles) from Wanzer and wascommencing the purchase of processed milk (in glassbottles) from Ludwig, Pollich, a vice president andsupervisor of Glenora, utilized one of Ludwig's officeswhile handling such transition. The explanation, testimony,and stipulation was to the effect that such location wasmore convenient for him because of the changing of routes,and that he had received no orders from Glenora orLudwig thereto. On such occasion, Pollich, in addition tohis duties for Glenora, received payments from Ludwig'sdrivers, received calls for Ludwig, reported such calls forLudwig, and made deposits for Ludwig. Considering thelimitedand sporadic nature of Pollich's actions, theabsence of evidence that Pollich asserted any policyinfluence or control at such times, I conclude and find thatsuch conduct was ministerial in nature and does not revealthe exertion of control by Glenora over the affairs ofLudwig.After Glenora purchased Ludwig, Fred Ness sat in onhalf of a series of negotiating meetings between Ludwigand Local 330 of the Teamsters. As to such negotiations,the facts reveal that Ludwig was a part of a multiemployerbargaining group, that a Mr. Sorensen was spokesman,thatNess acted only as an observer, that Ernest Ludwigacted as spokesman for Ludwig, and that Ernest Ludwigwas the one to execute any contract agreed upon.Ness, as indicated, wears three hats, part owner ofGlenora, president of Glenora, and president of Ludwig.Considering all of the foregoing, I am persuaded that thefacts reveal no more than potential control by Glenora.Had Ness wanted to exercise actual control as president ofLudwig or as president of Glenora, I am persuaded that hewould have done so and would have actually assertedhimself in such bargaining sessions. Considering the factsfrom an overall basis, I am persuaded that Ness, aspresident of Ludwig, was familiarizing himself with detailsand aspects of the Ludwig operation and businessresponsibilities. I am persuaded that the evidence does notreveal actual control of bargaining by Ness.Considering all of the foregoing, I conclude and find thatthe Ludwig Milk Company, for the purposes of (Sections8(b)(4)(ii)(A) and (B) and 8(e), is a person other thanGlenora Farms Dairy, Inc.15E.The Events of April 197316On April 2, 1973, President Ness, of Glenora, met withofficialsBurnier, Paulsen, and Glaser (all of the Respon-dent Union) at the Union's offices. On such occasion Nesstold said officials that Glenora was planning to purchaseis SeeLosAngeles Newspaper Gutl4 Local 69 (San Francisco Examiner,Divisionof the Hearst Corp.),185 NLRB 30316The facts are based upon a composite of the credited aspects of thetestimony of Ness, Burmer, Paulsen,and Glaser.lrGlenora did not processmilk nor employemployees who worked onthe processing of milkor dairy products.18 I credit Burner's testimony to the effect that he was seeking a way torestrain Glenora in such action but at the time did not know how to do so.19Considering all of the facts, I do not credit Burmer's, Paulsen's oritsmilk from Ludwig. Ness also relatedthat Glenora wasplanning to purchase Ludwig.It is clear that Ness and the union officials knew that theeffect of such actions would be that Glenorawould ceasethe purchase of a substantial quantity of processed milkfrom Wanzer, and that suchprocessingof milk by Wanzerwas performed by employees covered by the Union'scontract withWanzer. It is also clear that unionofficialshad made it clear to Ness in late 1971 thatits interest wasto the effect that the processing of milk purchased orprocessed by Glenora 17 be done by employees of employ-ers covered by its contracts.What occurred at the April 2, 1973, meeting may besummarized as follows. Ness discussed Glenora's prob-lems, the need to get milk from Ludwig,and made somecompromise type proposals. Paulsen and Glaser indicateddissatisfaction with Ness' proposedactions because "work"performed by employees of employers under contract withthe Union would no longer be performed by employees ofemployersunder contract with the Union.Burnier,apparently thinking the discussionwas gettingout of hand,stepped out of the room, had Ness calledto a telephone,and suggested to Ness that he and Nessmeet at a laterdate.Later,Ness andBurniermet on April 5, 1973, andpursued a discussion of Glenora's proposedactions.Burnier, for the Union, indicated to Ness thathe could seeno problems with respect to Glenora's purchase of milkfrom Ludwig, and Glenora's purchase of Ludwig.18Around April 20, 1973,Burnierdecided that he had aplausible basis to restrain Glenora from obtaining proc-essedmilk from employers other than employers undercontract with the Union. Thus,Burnierdecided that anargument could be made that Glenora Farms Dairy, Inc.,was a successor of old Glenora, that old "Glenora's" 1971contract was applicable to Glenora's Farm Dairy,Inc.'srelationship with the Union, and that anargument as to a"multiemployeremployeecollective-bargainingunit"could be made.19On April 20, 1973, Burnierleft a message atthe Union'soffice for Paulsen to call Ness, of Glenora,and tell himthat he would have problems if hetook the "bargainingunit work" and gave it to the employees in the Ludwig unit(represented by Teamsters Local 330).Burnierleftwordfor Paulsen to tell Ness that if he had to blame anyone, toblame him (Burnier), that "Augie" (Burnier)had forgotsomething, had not been thinkingas fast ashe should have.Paulsen received the abovemessage andcontactedNess's office. Ness was not there, but Paulsenascertainedwhere Ness was. Paulsen telephoned Ness at Ness' lawyer'soffice. Paulsen then related to Ness that Burnier had askedhim to conveya messageto him, that Glenora should notgo ahead with the "Ludwig" deal, thatBurnier said toGlaser's testimony relating to their belief of a "multiemployer employeecollective-bargaining unit" covering the employees of Glenora. I ampersuaded that such testimony constitutes a rationalization of desiredposition. If such a unit had existedprior to April1973, it is clear that theunion officials would have known of such and would have pursued theirobjectivesaccordingly.Burnier would not have had his problem of seeking a"solution"and deciding that he had a "solution"by virtue of "successor-ship" and "multiemployer employee bargaining unit" if one in fact hadexisted all the time DAIRY EMPLOYEES' LOCAL 754489blame him(Burner), that Bummer had forgotten some-thing.Ness told Paulsen that it was a little too late, that hehad alreadygoneahead. Paulsen told Ness in effect that ifhe did,there would be problems.20PresidentNess, of Glenora, and Respondent officials,Burner,Paulsen,and Glaser, met again at the unionoffices on April 24, 1973. Despite some differences in thetestimonialversionsof the witnesses(Ness,Burner,Paulsen,and Glaser), I find it clear that the union officialsrevealed their opposition to his commencement of pur-chase of milk from Ludwig, processed by Ludwig'semployees, and the cessation of the purchase of milkprocessedby employees of employers under contract withthe Union. I further find it clear that Burruer and the otherunion officialsmade it clear that if Glenora took itsplannedaction of buying milk from Ludwig and not froman employerwho was signatory to one of union's "FluidMilk" contracts, the Union had a right to strike if such wasdone before the "dispute" had been arbitrated.After the above meeting Ness, for Glenora, sent thefollowing telegram tothe Respondent:GENTLEMEN, BECAUSE OF THE EQUISITION OF LUDWIGMILKCOMPANYWE INTEND TO DISCONTINUE THEPURCHASE OF OUR SUPPLY OF DAIRY PRODUCTS FROMSIDNEY WANZER AND SONS INC AFTER THE EXPIRATIONOF 30 DAYS FROM THE DATE OF THIS NOTICE GLENORAFARMS DAIRY INC FRED J NESS PRESIDENTThe Respondent, by Burner, on April 27, 1973,transmittedthe following letter to Glenora.21Gentlemen:We have your telegram dated April 24, 1973 inwhich you state it is your intention to discontinue thepurchase of your supply of dairy products from SidneyWanzer and Sons, Inc. effective on or about May 24,1973.The name of the company from whom you buy yourdairy products is not our concern.Our concern springs from the fact that the work ofprocessing these dairy products has been assigned to,and is presently being performed by, members of thebargaining unit whom we represent and, pursuant tothe provisionsof Article XXIII of the contractin effectbetween your company and this Union, this work maynot be transferred or assigned to persons, other thanmembers of this bargainingunit, except upon writtenagreementbetween Glenora Farms, Inc. and DairyEmployes' Union, Local 754.We would like to meet with representatives of yourCompany to see if this grievance may be resolved.Ifwe are unable to resolve the grievance, it becomes20 I credit Ness to the effect that Paulsen indicated that there would be"trouble."Ness's testimony does not appear reliable,however, to establishthat the word"trouble"was used Rather,considering Burnier's testimonyrelating to the message he left Paulsen, and the logical consistency of events,Iam persuaded that Paulsenconveyedthe effect of such message as"problems."21The Respondent's position was reiteratedby a letter by its attorneys,in similar effect on May 22, 1973, to the American Arbitration Association,copy to Ness22Respondent's counsel indicated on the record that he was not makingan argument that the issues in this case weremoot bythe fact that theUnion by such action was not invoking its "status quo" rights under thecontract to engage in a strike.Respondent's counsel further stated,however,subject to the arbitration provisions of the contract,and we need to remind you of the Union's right tostrike to maintain the status quo pending the outcomeof the arbitration.We will await word from you as to a time and placefor a meeting to discussthis verypressingmatter.Yours very truly,August Burner,Secretary-TreasurerDAIRY EMPLOYES' UNION, Local 754After the April 1973 purchase of Ludwig by Glenora,Ludwig continued to operate as a separate corporation.Glenora didnot commence purchasing processed milkfrom Ludwig but continued until August 1973 to purchaseits processed milk in glass bottles from Wanzer.The reasonthat Glenora did not ceasepurchasing milk in glassbottlesfrom Wanzer and did not commence purchasing such milk(in glass bottles) from Ludwig is clearly established by thecredited testimony of Ness, president of Glenora. Thus,Ness credibly testified that he did not make such changebecause of fear that the Union would strike Glenora.In the meantime Glenora filed the unfair labor chargesthat are involved in this case with the National LaborRelations Board.Later the NLRBregional office advisedtheUnion that it would seek a court injunction(10(1))prohibiting the conduct complained of in this case. TheUnion, by its attorney, advised Glenora's attorneys thatGlenora could "transfer" the work to Ludwig. The mainfactor in the decision of the Union to so advise Glenorathat it could transfer such work was the factor of expenseof 10(1) litigation.Glenora's attorneys advised Ness ofGlenora that he need not fear strike action.ThereuponGlenora ceased purchasing its processed milk (in glassbottles)from Wanzer and commenced on August 4, 1973,topurchase its milk (in glass bottles)from Ludwig.22F.Conclusions8(bx4Xii)(A) and (B)Considering all of theforegoing,I concludeand find thatthe Respondent, by Paulsen's threatof problemson April20, 1973, by Burnier's threat ofpotential strike action onApril 24, and by Burner's letter ofApril 27, 1973, insimilar vein,engaged inconduct violative of Section8(b)(4Xii)(A)and (B) of the Act. Thus,Respondentthreatened Glenora,a person engaged in commerce or anindustry affectingcommerce,with the objectof requiringGlenora to agree tocease from dealingin the products ofLudwig or any employer not signatory to a "Fluid Milk"contractwith the Union. Suchconduct isviolative ofSection 8(bx4)(ii)(A) of the Act. Similarly,Respondentthat he was not waiving such argument. It is clear that the Union did notrelinquish its contentions that it was entitled to the work under the contract,had a rightto arbitration and a right to strike under the "status quo"provisions of the contract.Underthe circumstances the Union's action in soadvising Glenora that it could"transfer"work to Ludwig is equivalent tothe abidance with a court injunction pending litigation. The record as awhole reveals that the Union in no way has abandoned its contentions oflegitimacy of its conduct involved or of its alleged contractual right. Oncelitigation is over, unless remedial orders were provided, the Union would befree to resume such conduct.Accordingly,it is clear that the Union'sconduct in advising Glenora's attorneys that Glenora could"transfer" workto Ludwig does not make the issues in this proceeding moot. 490DECISIONSOF NATIONALLA6')R RELATIONS BOARDthreatenedGlenora with an object of forcing or requiringGlenorato ceasedealingwith Ludwig or any otheremployer not signatory to a "Fluid Milk" contract with theUnion. Such conduct is violative of Section 8(b)(4)(ii)(B) ofthe Act.The General Counsel (and the Charging Party) presentedevidencedirected to proving, and argued in effect, that theRespondenthad no dispute with Glenora as to workperformed by employees of Glenora, that the Respondentdid not represent employees of Ludwig, that Glenora andLudwig were separate "persons," and that Respondent inreal effectwas attempting to have a collective-bargainingagreementwithGlenora, (covering a single employerbargainingunit, and containing lawful "work preserva-tion" clausesand arbitration, "status quo" and "strike"clauses) interpreted in a broader and unlawful manner.Thus,Respondent's contention that such contractualrelationship was on a "multiemployer employee bargainingunit" basis made illegal what would otherwise be legal. Thefactual findings in this case support the General Counsel'sand Charging Party's contentions.The Respondent contends in effect that Glenora andLudwig are in effect one employer or person, that it'scontractwithGlenora covers employees in a "multi-employer employee bargaining unit," that its dispute withGlenora is primary in nature, and that its actions werelawful because within its contract rights. The factualfindingsin this case do not support such contentions.The Respondent's claimed defense, that its conduct wasprimary in nature, essentially has been disposed of in thefactual resolution revealing that Glenora and Ludwig wereseparatepersonswithinthemeaningofSection8(a)(4XnXA) and (B) and Section 8(e). Further, Respon-dent's dispute as to who should process milk purchased byGlenora was secondary in nature both as to Glenora andLudwig in that Respondent did not represent processingemployees of either Glenora or Ludwig.23 Academically,sinceRespondent claimed the right to do the processingwork on milk purchased by Glenora, and since the disputearose from Glenora's decision to purchase processed milkfrom Ludwig, Respondent's dispute may be said to havebeen with Ludwig, even though secondary in nature.The Respondent's claimed defense that it had contractu-al rights to such work based upon a "multi-employeremployee bargaining unit" contractual relationship withGlenora has been disposed of by factual findings to theopposite effect.24 Thus, the facts reveal that the Glenora -Respondent contract (1971) covers a single-employercollective-bargainingunit.Similarly, theRespondent'sclaimed defense of 'work preservation" is disposed of bythe findings that the collective-bargaining agreementinvolved25 is that between Respondent and Glenora.The Respondent's claimed defense that its threat of23Although the contract between Respondent and Glenora refers to"processing"employees,it is a formtypecontract,and Glenora has neveremployed processing employees.24 SeeLocalUnionNo.282, international Brotherhood of Teamsters (DFortunato Inc),197NLRB 673, andNationalWoodwork ManufacturersAssociationv N L R B.,386 U.S. 612 (1967)25The Respondent's contract with Glenora contains"work preserva-tion" and arbitration clauses As applied or interpreted with respect to a"single employer employee bargaining unit,"such clauses are lawful ontheir face.If such contract covered employees in a "multi-employerstrike action was protected by its contract with Glenora issimilarly disposedof bythe findings that such agreement isnot that pertaining to a "multiemployer employee collec-tive-bargaining unit." TheRespondent's contract gave itsuch rights only with respect to "work" in the singleemployer unit.In sum,as indicated,the facts reveal that Respondent, asalleged,has engaged in conduct violative of Section8(b)(4)(ii)(A) and (B) of the Act. I so conclude and find.G.The Alleged 8(e)(Conduct)TheGeneralCounsel contendsineffectthat theRespondent and Glenora enteredinto an agreementviolativeof Section 8(e) of the Actand that Glenora"acquiesced" the Union's threats concerning what wouldoccur if Glenora purchased milk from Ludwig or otheremployers not signatory to the "Fluid Milk" contracts withtheUnion. In my opinion, the evidence does not revealthatGlenora agreed with the Respondent in such regard.The facts reveal that Glenora succumbed to theRespondent's threats and did notcommence purchasingmilk from Ludwig until after the threatswereremoved as aresult of pending court litigation. Glenora, however, byfiling unfair labor chargesin this case, revealed that it wasnot agreeing with the Respondentas to an 8(e) arrange-ment.Although acquiescence may constitute evidence fromwhich onecan inferan impliedagreement,such is notalways thecase.Consideringall of the facts, I concludeand find that the Respondent and Glenora have notentered into an 8(e) arrangement.H.The "Collyer" Defense26The Respondent contends that the instant proceedingshould be deferred to arbitration.Considering the issuesand the facts in this case,Ireject such contention.The overall facts reveal that the Respondent does nothave a contract with Glenora,the terms thereof whichwould warrant arbitration of the instant issues.27 Further,assuming that this proceeding had been deferred and saidarbitration had resulted in a decision favorable to theRespondent's position, under the facts of this case theBoard would not consider itself bound by such arbitrationand would proceed to a disposition of the proceeding onthemerits thereof.Further,assuming that this proceedinghad been deferred and said arbitration had resulted in adecision adverse to Respondent's contentions,it is clearthat the Board would proceed to the merits of this case. Iam also convinced that the time factors and costs, and thestage of litigation of this proceeding all require a rejectionemployee bargaining unit," such clauses would also be lawful on their face.The gravamen of the illegality of Respondent's conduct is that it hasattempted to construe that its contract covers a multiemployer employeebargaining unit and to thereby reach employers or employees outside of itscontractual unit.28CollyerInsulated Wire,192 NLRB 837.27Had the Respondent established that Glenora's employees were partof a multiemployer employee bargaining unit and that the contract involvedcovered such unit, different conclusions might be warranted. DAIRYEMPLOYEES'LOCAL 754ofRespondent's contention that the matter should bedeferred to arbitration.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the Employer'soperationsdescribed in section I, above, have a close,intimate,and substantial relationship to trade, traffic, andcommerceamong the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent has engagedin unfairlabor practices, it will be recommended that Respondentcease anddesist therefrom and take certain affirmativeactionto effectuate the policies of the Act.Upon the basis of the above findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.Glenora Farms Dairy, Inc., and Ludwig MilkCompany are employers engaged in commerce within themeaning ofSection 2(6) and (7) of the Act.2.Dairy Employees' Union, Local 754, InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, is, and has been at all timesmaterial herein, a labor organization within the meaning ofSection 2(5) of the Act.3.By threatening, restraining, and coercing personsengaged incommerce or in an industry affecting commercewith an object of forcing or requiring employers to enterinto an agreementprohibited by Section 8(e) of the Act,theRespondent has engaged in conduct violative ofSection 8(b)(4)(ii)(A) of the Act.4.By threatening, restraining, and coercing employersengaged incommerce or in an industry affecting commercewith an object of forcing or requiring persons to ceaseusing,selling,handling,orotherwisedealing in theproducts of any other producer, processor, or manufactur-er andto cease doing business with other persons, theRespondent has engaged in conduct violative of Section8(b)(4)(ii)(B) of the Act.5.The aforesaid unfair labor practices affect commercewithin themeaningof Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER28Respondent,DairyEmployees'Union,Local 754,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Threatening, restraining, and coercingGlenoraFarms Dairy, Inc., or any other person engaged incommerceor in an industry affecting commerce, with an491object of forcingor requiring such persons to enter into anagreement which is prohibited by Section 8(e) of the Act.(1^)Threatening, restraining, and coerciitpGlenoraFarms Dairy, Inc., or any other person engaged incommerce or in an industry affecting commerce, with anobject of forcing or requiring persons to cease -sing,selling, handling, or otherwise dealing in the products ofany other producer, processor, or manufacturer and tocease doing business with other persons.2.Takethe following affirmative action which it isfound will effectuate the policies of the Act:(a)Post at Respondent's offices and meeting halls, andallplaceswhere notices to members are customarilyposted, copies of the attached notice marked "Appen-dix."29Copies of said notice on forms provided by theRegional Director for Region 13, after being duly signedby Respondent's representatives, shall be posted by itimmediately upon receipt thereof, and be maintained byRespondent for 60 consecutive days thereafter, in conspic-uous places, including all places where notices to membersare customarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any othermaterial.(b) Sign and mail sufficient copies of said notice to theaforesaidRegionalDirector for forwarding to GlenoraFarms Dairy, Inc., and others for information, and, if theyarewilling, for posting by them in all locations wherenotices to employees are customarily posted.(c)Notify the Regional Director for Region 13, inwriting,within 20 days from the date of receipt of thisOrder, what steps the Respondent has taken to complyherewith.It is further ordered that the allegations of unlawfulconduct not specifically found to be violative herein bedismissed.28 In the event no exceptions are filed as provided by Section 102.46 oftheRules andRegulations of the NationalLaborRelations Board, thefindings, conclusions,and recommendedOrderherein shall, as provided inSection102.48 of theRules and Regulations, be adopted by the Board andbecome itsfindings, conclusions, and Order,and allobjectionsthereto shallbe deemedwaivedfor all purposes.29In the event that the Board'sOrderis enforcedby a Judgment of aUnited States Court of Appeals, the wordsin the notice reading"Posted byOrder of the National LaborRelations Board"shall be changed to read"PostedPursuant to a Judgmentof the UnitedStates Courtof AppealsEnforcing an Order ofthe NationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESAND MEMBERSPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT threaten, restrain, and coerce GlenoraFarms Dairy, Inc., oranyother person engaged incommerce or in an industry affecting commerce, withan object of forcing or requiring such persons to enterinto an agreement which is prohibited by Section 8(e)of the Act.WE WILL NOT threaten, restrain, and coerce GlenoraFrams Dairy Inc., or any other person engaged incommerce or in an industry affecting commerce, with 492DECISIONSOF NATIONALLABOR RELATIONS BOARDan object of forcing or requiring persons to cease using,selling,handling or otherwise dealing in the products ofany other producer,processor,or manufacturer and tocease doing business with other persons.DAIRY EMPLOYEES'UNION,LocAL 754,INTERNATIONALBROTHERHOOD OFTEAMSTERS,CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OF AMERICA(LaborOrganization)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board'sOffice,EverettMcKinley Dirksen Building,Room 881, 219 S.Dearborn Street,Chicago, Illinois 60604,Telephone312-353-7572.